United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
J.B., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Moncks Corner, SC, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1466
Issued: April 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 7, 2016 appellant filed a timely appeal of a June 3, 2016 merit decision of the
Office of Workers’ Compensation Programs’ (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to her accepted March 26, 2016 work incident.
FACTUAL HISTORY
On April 19, 2016 appellant, then a 62-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 26, 2016 she slipped and strained her right knee in the
1
2

5 U.S.C. § 8101 et seq.

The case record provided to the Board includes evidence received after OWCP issued its June 3, 2016 decision.
The Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its
final decision. 20 C.F.R. § 501.2(c)(1).

performance of duty. She noted on the claim form “strain not applicable to middle back.”
Regarding the cause of the injury, it was noted “slip but employee is not sure what caused it.”
The employing establishment challenged the claim and advised that a challenge was
forthcoming. Appellant did not initially stop work.
In a letter dated April 25, 2016, OWCP informed appellant of the type of evidence
needed to support her claim and requested that she submit such evidence within 30 days.
In a May 3, 2016 statement, the employing establishment explained that appellant noted
that she “somehow” fell on March 26, 2016 in the employee parking lot. Appellant indicated
that she was unsure of how this occurred and filled out a letter of declination to file a CA-1 on
March 26, 2016. However, on April 19, 2016 appellant requested a Form CA-1 and advised that
she would like to be checked out by her doctor. The employing establishment further noted that
appellant had been working several weeks after her stated fall with no restrictions or loss of
work. It noted its concerns about the timing of appellant’s requested doctor’s visit considering
that appellant had been disapproved for an upcoming weekend of annual leave and had no
adverse reactions since her alleged fall. The employing establishment further indicated that
appellant had yet to visit her physician.
In a May 11, 2016 report, Dr. David P. Rogers, Board-certified in family medicine, noted
that appellant fell on March 26, 2016 and landed on her knees while loading mail into a mail
truck while at work. He related that she had right back and right knee pain right after the fall,
and that both were persisting. Dr. Rogers examined appellant and diagnosed right knee
contusion and lumbar strain. He saw appellant on May 18, 2016 and diagnosed lumbar strain,
pain in right knee, and low back pain. Dr. Rogers placed appellant off work through May 31,
2016 and indicated that she was unable to perform the duties required in her current position. He
noted that appellant was required to bend and lift up to 70 pounds.
In a May 16, 2016 narrative statement, appellant explained that on March 26, 2016 she
was in the back parking lot and it was raining. She noted that there were puddles of water on the
pavement as she was loading trays into the front side of her vehicle. When appellant took her
last tray out of the buggy, she fell, lading on her hands and knees. She explained that her tray of
mail slid across the pavement, and her coworker, L.T., came over to assist her. Appellant
indicated that she got up and told her supervisor that she had fallen and hurt her knee and back.
She noted that she was offered Ibuprofen, but wished to wait. Appellant also noted that L.T.
witnessed the fall. She indicated that she left to finish her route. Appellant advised that her knee
was still tender and had a small knot. Furthermore, her back was still hurting. Appellant
responded “no” when asked whether she had a prior similar disability or condition and whether
she had received benefits for a right knee injury. She responded “yes” with regard to whether
she was on the premises of the employing establishment at the time of the injury. Appellant
noted that it was owned by the employing establishment and they were required to park on the
lot.
In a May 7, 2016 narrative statement, L.T. confirmed that on March 26, 2016 she
witnessed appellant fall while loading a tray of mail into her vehicle. She indicated that she was
not sure what caused her to fall, but she witnessed the fall to the ground. L.T. explained that it
was pouring down rain on that date and she assumed that appellant slipped.

2

By decision dated June 3, 2016, OWCP denied appellant’s claim, finding that she had
failed to establish an injury causally related to the March 26, 2016 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.4 The second component is whether the employment incident
caused a personal injury.5 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.6
ANALYSIS
Appellant alleged that on March 26, 2016 she sustained an injury to her right knee and
back when she slipped and fell to the ground in the parking lot. OWCP has accepted that the
March 26, 2016 employment incident occurred as alleged, and that a diagnosis was provided in
connection with the employment incident. However, appellant’s claim was denied because the
medical evidence of record was insufficient to demonstrate causal relationship between the
accepted employment incident and the diagnosed right knee and lumbar conditions.
The Board finds that the medical evidence of record is insufficiently rationalized to
establish causal relationship. The record contains no reasoned explanation of how the specific
employment incident on March 26, 2016 either caused or aggravated appellant’s diagnosed
lumbar and right knee conditions.7
3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
6

Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

3

Appellant submitted three reports from Dr. Rogers. In a May 11, 2016 report, Dr. Rogers
noted appellant’s history of injury, which included that she fell on March 26, 2016 and landed on
her knees while loading mail into a mail truck. He related that she had right back and right knee
pain right after the fall, and that both were persisting. Dr. Rogers examined appellant and
diagnosed knee contusion and lumbar strain. However, he did not offer any opinion on causal
relationship between either injury. Medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8 Likewise, when he saw appellant for follow-up on May 18 and 31, 2016,
Dr. Rogers failed to explain how appellant’s diagnosed knee and lumbar conditions were
causally related to the reported March 26, 2016 fall. Consequently, his various reports are of
limited probative value on the issue of causal relationship.9
Because the medical reports submitted by appellant do not specifically address how the
March 26, 2016 employment-related fall either caused or aggravated her diagnosed right knee
and lumbar conditions, they are of limited probative value and are insufficient to establish
appellant’s entitlement to FECA benefits.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to her accepted March 26, 2016 work incident.

8

Jaja K. Asaramo, 55 ECAB 200 (2004).

9

Id.

10

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

